THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, ACCEPTABLE TO BORROWER’S COUNSEL,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS.




AMENDED AND RESTATED

REVOLVING PROMISSORY NOTE




July 31, 2012

US$1,100,000










 FOR  VALUE RECEIVED, MEDYTOX SOLUTIONS, INC., a Nevada corporation, whose
address is 400 South Australian Avenue, Suite 800, West Palm Beach, Florida
33401, (the “Borrower”) promises to pay to the order of TCA GLOBAL CREDIT MASTER
FUND, LP (hereinafter, together with any holder hereof, the “Lender”) whose
address is 1404 Rodman Street, Hollywood, Florida 33020, on or before February
8, 2013 or such later date as agreed upon after the date hereof in a signed
writing by the Lender (the “Revolving Loan Maturity Date”), the lesser of: (i)
One Million One Hundred Thousand and No/100 United States Dollars
(US$1,100,000); or (ii) the aggregate principal amount outstanding under and
pursuant to that certain senior secured revolving credit facility agreement,
dated as of April 30, 2012, as amended by amendment no. 1 thereto, dated July
31, 2012, executed by and among the Borrower, certain subsidiaries of the
Borrower, and the Lender (as amended, supplemented or modified from time to
time, the “Credit Agreement”), together with interest (computed on the actual
number of days elapsed on the basis of a 360 day year) on the aggregate
principal amount outstanding from time to time. Capitalized words and phrases
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.




This Amended and Restated Revolving Promissory Note (the “Note”) amends,
restates and replaces, in its entirely, that certain Revolving Promissory Note,
dated April 30, 2012, issued by the Borrower in favor of the Lender, pursuant to
which the Borrower promised to pay the principal amount of $550,000, subject to
the terms and conditions therein contained, to the Lender.  




This Note evidences a portion of the aggregate Revolving Loans being advanced
and which may be advanced to the Borrower under and pursuant to the Credit
Agreement, to which reference is hereby made for a statement of the terms and
conditions under which the Revolving Loan Maturity Date or any payment hereon
may be accelerated.  The holder of this Note is entitled to all of the benefits
and security provided for in the Loan Documents of even date herewith.  This
Note shall be repaid by Borrower on the Revolving Loan Maturity Date, unless
payable sooner pursuant to the provisions of the Credit Agreement.





1


{24839994;1}

Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to the Borrower.  Each Revolving Loan made by Lender, and all payments
on account of the principal and interest thereof shall be recorded on the books
and records of Lender and the principal balance as shown on such books and
records, or any copy thereof certified by an officer of Lender, shall be
rebuttable presumptive evidence of the principal amount owing hereunder.




Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.




Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.




The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender’s main office set forth above.  This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower and its
legal representatives, successors, and assigns.  Wherever possible, each
provision of the Credit Agreement and this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Credit Agreement or this Note shall be prohibited by or be invalid under
such law, such provision shall be severable, and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
the Credit Agreement or this Note.




Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law.  By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest.  Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note, result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof.  Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by Nevada law.  All such excess shall be automatically
credited against and in reduction of the outstanding principal balance.  Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Borrower and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.




Notice shall be given to each party at the address indicated in the preamble
hereto or at such other address as provided to the other party in writing.










[Signature Page Follows]







2


above.

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth










BORROWER:




MEDYTOX SOLUTIONS, INC.







By: /s/ William G. Forhan

Name: William G. Forhan

Title: Chief Executive Officer
























































































[Signature Page 1 to Amended and Restated Revolving Promissory Note]

3


 

CONSENT AND AGREEMENT




The undersigned, referred to in the foregoing amended and restated revolving
promissory note as a guarantor, hereby consents and agrees to said amended and
restated revolving promissory note and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said amended and restated
revolving promissory note to the same extent as if the undersigned were a party
to said amended and restated revolving promissory note.




GUARANTORS:







MEDYTOX MEDICAL MARKETING & SALES, INC.









By:

/s/ William G. Forhan

Name:

Title:







MEDYTOX DIAGNOSTICS, INC.









By:

/s/ William G. Forhan______________

Name:

Title:




PB LABORATORIES, LLC









By:

/s/ William G. Forhan

Name:

Title:



















[Signature Page 2 to Amended and Restated Revolving Promissory Note]




4839-6477-3391, v.  1

4


 